Citation Nr: 1735987	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-23 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Whether new and material evidence has been presented with respect to the issue of entitlement to service connection for a carcinoid tumor, status post left thoracotomy (previously claimed as a respiratory condition and lung condition).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1976 to July 1980.
This appeal comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that determined that new and material evidence had not been presented to reopen the Veteran's previously denied claim for service connection for a lung or respiratory condition.


FINDING OF FACT

The Veteran withdrew his appeal to reopen his claim for service connection for a carcinoid tumor, status post left thoracotomy (previously claimed as a respiratory condition and lung condition) in written correspondence received in August 2017.


CONCLUSION OF LAW

Regarding the appeal to reopen the claim for service connection for a carcinoid tumor, status post left thoracotomy (previously claimed as a respiratory condition and lung condition), the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction with respect to this claim.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). However, given the Veteran's expression of intent to withdraw the claim decided herein, further discussion of the impact of VA's duties to notify and assist on the matter is not necessary.


II. Withdrawn Issue

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(a).  An appeal may be withdrawn on the record at a hearing or in a written document.  38 C.F.R. § 20.204(b)(1).  Here, the Veteran's authorized representative filed a document in August 2017 stating that the Veteran "wishes to withdraw all remaining issues from appeal."  An appeal may be withdrawn by an appellant's authorized representative.  38 C.F.R. § 20.204(a). 

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the decision below.  In such circumstances, dismissal of the appeal is appropriate.  38 U.S.C.A. § 7105(d)(5).

The Board finds that the Veteran's appeal to reopen his claim for service connection for a carcinoid tumor, status post left thoracotomy (previously claimed as a respiratory condition and lung condition) is withdrawn, and this appeal is dismissed accordingly.


ORDER

The appeal to reopen the claim for service connection for a carcinoid tumor, status post left thoracotomy (previously claimed as a respiratory condition and lung condition) is dismissed.



______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


